DETAILED ACTION
This action is in response to the amendment filed on 01/13/2021.


    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaishnav (US 2016/0096428).

    PNG
    media_image1.png
    642
    416
    media_image1.png
    Greyscale

Regard in claim 1: Vaishnav discloses a fuel tank (144, ¶0020, fig 2) installed in a vehicle (¶¶0014-0020) comprising: a tank shell (fig 2) inside which a fuel is reserved and movable; a wave eliminating plate (530, figs 5E, 5F, ¶0043) disposed inside the tank shell and comprising first and second inflow ports (i.e. the openings in the plate opposite respective inclined walls, called out in above annotated figure) into which the fuel moving inside the tank shell flows and first and second outflow ports (i.e. the 
To be clear, this rejection is made over the embodiment of figures 5E & 5F, but reference is made to other embodiments in as much as they apply to the embodiment of figures 5E & 5F.
Regarding claim 2: Vaishnav discloses wherein the wave eliminating plate comprises a main body (530, fig 5E) which extends in the vehicle width direction (see figs 5E and 2, ¶0033), and first and second inclined walls (i.e. inclined walls called out in above annotated figure 5F) which extend from the main body in a front-to-rear direction (i.e. direction perpendicular to axis 212 and 210, in fig 2) and the vehicle width direction such that the first and second inflow ports are opened in the front-to-rear direction and the first and second outflow ports are opened in the vehicle width direction, and the first inflow port and the first outflow port are connected by the first inclined wall, and the 
Regarding claim 3: Vaishnav discloses wherein the first inflow port (i.e. the port near lead line 534, fig 5E, and called out in above annotated figure) positioned at one side (i.e. the left side in fig 5F) of the wave eliminating plate in the vehicle width direction and the second inflow port (i.e. port towards the bottom, called out in above annotated figure) positioned at another side (i.e. right side in fig 5F) in the vehicle width direction, while the first outflow port is adapted to communicate with the first inflow port, and the second outflow port is adapted to communicate with the second inflow port, and the first outflow port opens toward the vehicle width direction and at one side in the front-to-rear direction with respect to the first inflow port, while the second outflow port opens toward the vehicle width direction and at another side in the front-to-rear direction with respect to the second inflow port (see figs 2, 5E, 5F, and annotated figure above).  The examiner notes that the main body, inclined walls, inflow and out flow ports are three dimensional and extend/open in all three dimensions.  Including in a front-to-rear direction and the width direction.  
Regarding claim 4: Vaishnav discloses wherein the wave eliminating plate is located approximately in a central part of the tank shell in the front-to-rear direction (see fig 2).
Regarding claim 5: Vaishnav discloses wherein the first and second inclined walls linearly connect the corresponding first and second inflow ports and the corresponding first and second outflow ports (see figs 5E & 5F).
Regarding claim 6: Vaishnav discloses wherein the wave eliminating plate is provided with a top plate (called out in above annotated figure) along a lower surface of an upper wall of the tank shell (as depicted in fig 2). 
	Regarding claim 7: Vaishnav discloses a fuel tank (144, ¶0020, fig 2)  installed in a vehicle (¶¶0014-0020), comprising: a tank shell (fig 2)  inside which a fuel is reserved and movable; a wave eliminating plate (530, figs 5E, 5F, ¶0043)  disposed inside the tank shell and comprising: a main body (at lead line 530, fig 5E) extending in an up and down direction (210, fig 2); and first and second inclined walls (called out in above annotated figure, and shown in figures 5E & 5F) each extending from an opposite side of the main body in a front-to-rear direction (212, fig 2) and having a wall portion (i.e. the end thickness of the inclined walls) which extends in the up and down direction such that an outflow port (called out in above annotated figure, and shown in fig 5E) is formed between each wall portion of the first and second inclined walls and the main body.
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not fully persuasive.
The examiner agrees that the applicant has overcome the previous §112 rejections.
	On page 5 the applicant argues that Vaishnav fails to disclose first and second outflow ports which open in the opposite width direction from each other.  The examiner disagrees with the applicant’s arguments for the reasons given in the rejection.  Specifically, as called out in the above annotated figure, the outflow ports clearly open in opposite directions (i.e. left and right, as oriented in the above figure) in the width direction, which corresponds to direction 212 in figure 2.  For at least these reasons the applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733